Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "wherein the tip sections are not directly attached to one another" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 is dependent on Claim 9. Nowhere in either claim is “a tip section” recited. Therefore, Claim 15 is indefinite due to a lack of antecedent basis. This rejection may be overcome by amending claim 15 to depend from claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3,5-6,8-11,13-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US 2,723,641).
Regarding Claim 1, Taylor discloses an axial flow propeller guard, comprising: a center hub having a first end, a second end, and an outer surface extending from the first end to the second end (Col. 2, lines 44-48; Fig. 3 #24 – annular member as center hub); the center hub extends longitudinally from the first end to the second end (Fig. 3 #24); a plurality of vanes (Col. 2, lines 39-43; Fig. 3 #23 - vanes), each vane having a radially inner end attached to the outer surface of the center hub (Fig. 3), a radially outward facing edge spaced a distance from the center hub (Fig. 3), a top edge (Fig. 3), a bottom (Fig. 3), a first side surface and a second side surface (Fig. 3); and the vanes are circumferentially spaced from each other about the center hub, and the vanes are not directly attached to each other at their radially outward facing edges (Fig. 3).
Regarding Claim 2, Taylor discloses all the limitations of Claim 1 above. Taylor further discloses further comprising a base plate, and the bottom of each vane is attached to the base plate (Col. 2, lines 37-42; Fig. 1 #22 – hub as base plate).
Regarding Claim 3, Taylor discloses all the limitations of Claim 1 above. Taylor further discloses wherein at least a portion of the radially outward facing edge of each vane slopes toward a longitudinal axis of the central hub (Fig. 3 – radially outward facing edge of each vane #23 is curved towards the axis of annular member #24).
Regarding Claim 5, Taylor discloses all the limitations of Claim 1 above. Taylor further discloses wherein each vane includes a first junction between the top edge and the radially outward facing edge (Fig. 3 – first junction is corner of top edge), and a second junction between the bottom and the radially outward facing edge (Fig. 3 – second junction is corner of bottom near #22 – hub as base plate; in a side view, the first junction is longitudinally beyond the first end of the center hub and the second junction is longitudinally beyond the second end of the center hub (Fig. 3).
Regarding Claim 6, Taylor discloses all the limitations of Claim 1 above. Taylor further discloses wherein each vane includes a tip section, and the tip sections extend longitudinally beyond the first end of the center hub (Col. 2, lines 49-51; Fig. 3).
Regarding Claim 8, Taylor discloses all the limitations of Claim 1 above. Taylor further discloses a pump comprising: a drive motor unit with a rotatable drive shaft (Col. 2, lines 22-24; Col. 2 line 60 – Col. 3, line 1; Fig. 1 #10 – motor includes propeller shaft); an axial flow propeller fixed to the rotatable driveshaft (Fig. 1 #27 – propeller blades are part of axial flow propeller); the axial flow propeller guard of claim 1, and portions of the vanes radially surround the axial flow propeller (Fig. 1).
Regarding Claim 9, Taylor discloses an axial flow propeller guard, comprising: a center hub having a first end, a second end, and an outer surface extending from the first end to the second end ((Col. 2, lines 44-48; Fig. 3 #24 – annular member as center hub); the center hub extends longitudinally from the first end to the second end (Fig. 3); a plurality of fixed guide vanes extending radially from the center hub (Col. 2, lines 39-43; Fig. 3 #23 - vanes), each fixed guide vane having a radially inner end attached to the outer surface of the center hub (Fig. 3), a radially outward facing edge spaced a distance from the center hub (Fig. 3), a top edge (Fig. 3), a bottom (Fig. 3), a first side surface and a second side surface (Fig. 3); the vanes are circumferentially spaced from each other about the center hub (Fig. 3), and the vanes are not directly attached to each other at their radially outward facing edges (Fig. 3); a base plate fixed to the second end of the center hub (Col. 2, lines 37-42; Fig. 1 #22 – hub as base plate); the bottom of each vane is attached to the base plate (Fig. 3); for each vane, a longitudinal length at the radially outward facing edge is greater than a longitudinal length at the radially inner end (Fig. 3 – longitudinal length at radially outward facing edge is greater than the inner end due to the curve of the vanes #23). 
Regarding Claim 10, Taylor discloses all the limitations of Claim 9 above. Taylor further discloses wherein the longitudinal length at the radially outward facing edge is greater than a longitudinal length of the center hub from the first end to the second end (Fig. 3 #23 – vanes extend past center hub #24 in both directions longitudinally).
Regarding Claim 11, Taylor discloses all the limitations of Claim 9 above. Taylor further discloses wherein at least a portion of the radially outward facing edge of each vane slopes toward a longitudinal axis of the central hub (Fig. 3 – radially outward facing edge of each vane #23 is curved towards the axis of annular member #24).
Regarding Claim 13, Taylor discloses all the limitations of Claim 9 above. Taylor further discloses wherein each vane includes a first junction between the top edge and the radially outward facing edge (Fig. 3 – first junction is corner of top edge), and a second junction between the bottom and the radially outward facing edge (Fig. 3 – second junction is corner of bottom near #22 – hub as base plate; and the longitudinal length at the radially outward facing edge of each vane is measured between the first junction and the second junction. (Fig. 3).
Regarding Claim 14, Taylor discloses all the limitations of Claim 9 above. Taylor further discloses wherein each vane includes a tip section, and the tip sections extend longitudinally beyond the first end of the center hub (Col. 2, lines 49-51; Fig. 3).
Regarding Claim 15, Taylor discloses all the limitations of Claim 9 above. Taylor further discloses wherein the tip sections are not directly attached to one another. (Fig. 3).
Regarding Claim 17, Taylor discloses all the limitations of Claim 9 above. Taylor further discloses a pump comprising: a drive motor unit with a rotatable drive shaft (Col. 2, lines 22-24; Col. 2 line 60 – Col. 3, line 1; Fig. 1 #10 – motor includes propeller shaft); an axial flow propeller fixed to the rotatable driveshaft (Fig. 1 #27 – propeller blades are part of axial flow propeller); the axial flow propeller guard of claim 9, and portions of the vanes radially surround the axial flow propeller (Fig. 1).

Allowable Subject Matter
Claims 4, 7, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable for disclosing the axial flow propeller guard of claim 1, wherein the top edge of each vane includes a portion that curves downwardly from the radially inner end and a portion that curves upwardly. 
The top edge taught by Taylor is completely straight with no curve. None of the known prior art, alone or in combination, teaches such a vane where the top edge has both a portion that curves downward from the radially inner end and a portion that curves upward. For elements, such as vanes, interacting with a fluid flow, curvature and overall shape is understood to affect the flow around the elements. Therefore, the combination of features is considered allowable.
Claim 12 would be allowable for similar reasons as Claim 4 above.
Claim 7 would be allowable for disclosing the axial flow propeller guard of claim 1, further comprising a power cord housing integrally formed with one of the vanes.
Taylor is completely silent as to any power cord housing. While other prior art teaches pumps with power cord housings, none of the known prior art, alone or in combination teaches that the housing is integrally formed with one of the pump guard vanes. This provides the advantage of accommodating the power cord without additional elements and without further disturbing the flow. Therefore, the combination of features is considered allowable.
Claim 16 would be allowable for similar reasons as Claim 7 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hogan (US 3,075,491), Militello (US 3,402,882), Johnson et al. (US 2022/0297075), and Leonhard et al. (US 6,692,240) each teaches a pump propeller guard.
Dane (US 2016/0265537) and Niedermeyer (US 4,461,614) each teaches a power cord housing for a pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745